DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Election/Restrictions
Applicant's election without traverse of Claims 1-8 and 17-20 in the reply filed on 12/31/2020 is acknowledged. The requirement is still deemed proper and made FINAL. Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
 		           	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (U.S. Patent Application Publication No. 2015/0313445) in view of Hsieh et al. (U.S. Patent Application Publication No. 2018/0144466)

 	Referring to Claim 1, Davidson et al. disclose a method for real-time assessment of image information employing a computer that includes one or more processors (pars 6, 96, and 114, image quality), comprising: obtaining, via a scanner, a image of a region-of-interest (pars 6, 96, and 114, scan); providing data corresponding to at least a portion of the MR image to a learning model (par 96, image acquired, information noted), the learning model being previously trained based on one or more sets of training data (pars 101 and 114, reference frame/model, 
However, Davidson et al. do not disclose magnetic resonance (MR) image and a deep learning model.
In the same field of endeavor, Hsieh et al. discloses magnetic resonance (MR) image (par 47, magnetic resonance) and deep learning model (par 49, deep learning).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate magnetic resonance (MR) image and a deep learning model, as taught by Hsieh et al., in the method of Davidson et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
 	Referring to Claim 2 as applied to Claim 1 above, Davidson et al. as modified disclose the method, further comprising: the learning model based and assessed image quality value (Davidson et al., pars 106 and 114).  
However, Davidson et al. as modified do not disclose retraining deep learning model based on assessed image quality value.
In the same field of endeavor, Hsieh et al. discloses retraining deep learning model based on assessed image quality value (par 79, training deep learning network, quality).

 	Referring to Claim 3 as applied to Claim 1 above, Davidson et al. as modified disclose the method, further comprising: outputting an audible and/or visual warning when an assessed image quality value of the image is below a threshold, while the region-of-interest is present in the scanner (Davidson et al., par 114, lower image quality grade provided to physician; Also, par 126, alert).  
However, Davidson et al. as modified do not disclose magnetic resonance (MR) image.
In the same field of endeavor, Hsieh et al. discloses magnetic resonance (MR) image (par 47, magnetic resonance).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate magnetic resonance (MR) image, as taught by Hsieh et al., in the method of Davidson et al. and Hsieh et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
 	Referring to Claim 4 as applied to Claim 1 above, Davidson et al. as modified disclose the method, further comprising: outputting an instruction to re-scan the region-of-interest when an assessed quality value of the image is below a threshold (Davidson et al., par 114, re-scan operation performed after low image quality).  

In the same field of endeavor, Hsieh et al. discloses magnetic resonance (MR) image (par 47, magnetic resonance).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate magnetic resonance (MR) image, as taught by Hsieh et al., in the method of Davidson et al. and Hsieh et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
 	Referring to Claim 5 as applied to Claim 1 above, Davidson et al. as modified disclose the method, wherein the image quality database is accessible (Davidson et al., par 114, utilizing image quality).  
However, Davidson et al. as modified do not explicitly disclose access via a wireless network with which a computer is configured to communicate.
In the same field of endeavor, Hsieh et al. discloses access via a wireless network with which a computer is configured to communicate (pars 126 and 200, wireless).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate access via a wireless network with which a computer is configured to communicate, as taught by Hsieh et al., in the method of Davidson et al. and Hsieh et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
 	Referring to Claim 6 as applied to Claim 1 above, Davidson et al. as modified disclose the method, wherein the image quality database is configured to store protocol 
 	However, Davidson et al. as modified do not disclose store data relating to technical specifications of a plurality of scanners, MR images, and diagnostic data pertaining to hardware in the plurality of scanners.
In the same field of endeavor, Hsieh et al. discloses store data relating to technical specifications of a plurality of scanners (par 286, scanner learning data; Also, par 251), MR images (par 47, magnetic resonance), and diagnostic data pertaining to hardware in the plurality of scanners (par 66, test data; Also, par 201).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate store data relating to technical specifications of a plurality of scanners, MR images, and diagnostic data pertaining to hardware in the plurality of scanners, as taught by Hsieh et al., in the method of Davidson et al. and Hsieh et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
 	Referring to Claim 7 as applied to Claim 6 above, Davidson et al. as modified disclose the method (Davidson et al., par 114).  
However, Davidson et al. do not disclose updating deep learning model in response to diagnostic data.
In the same field of endeavor, Hsieh et al. discloses updating deep learning model in response to diagnostic data (par 66, test data; Also, par 201).

 	Referring to Claim 8 as applied to Claim 1 above, Davidson et al. as modified disclose the method, further comprising: providing one or more real-time inputs to the computer, the one or more real-time inputs relating to data other than data of the image (Davidson et al., par 96, corresponding location).  
However, Davidson et al. as modified do not disclose magnetic resonance (MR) image.
In the same field of endeavor, Hsieh et al. discloses magnetic resonance (MR) image (par 47, magnetic resonance).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate magnetic resonance (MR) image, as taught by Hsieh et al., in the method of Davidson et al. and Hsieh et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
 	Referring to Claim 17, Davidson et al. disclose a computer readable non-transitory storage media including a processor configured to execute instructions for assessing image quality (pars 6, 96, and 114, image quality), the instructions comprising: providing imaging data to a learning model (par 96, image acquired, information noted), wherein the learning model incorporates training data derived from a plurality of training images (par 96, images); assessing the imaging data using the 
However, Davidson et al. do not disclose magnetic resonance (MR) image and a deep learning model.
In the same field of endeavor, Hsieh et al. discloses magnetic resonance (MR) image (par 47, magnetic resonance) and deep learning model (par 49, deep learning).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate magnetic resonance (MR) image and a deep learning model, as taught by Hsieh et al., in the method of Davidson et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
 	Referring to Claim 18 as applied to Claim 17 above, Davidson et al. as modified disclose the media, further comprising: the deep learning model and image quality assessment (Davidson et al., pars 106 and 114).     
However, Davidson et al. as modified do not disclose retraining deep learning model based on assessed image quality value.

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate retraining deep learning model based on assessed image quality value, as taught by Hsieh et al., in the method of Davidson et al. and Hsieh et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
Referring to Claim 19 as applied to Claim 17 above, Davidson et al. as modified disclose the media, wherein the training data includes an initial image and a plurality of modified images based on the initial image, the modified images comprising rotated and/or scaled versions of the initial image (Davidson et al., pars 96, 123, and 124, images, obliquely etc).
However, Davidson et al. as modified do not disclose magnetic resonance (MR) image.
In the same field of endeavor, Hsieh et al. discloses magnetic resonance (MR) image (par 47, magnetic resonance).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate magnetic resonance (MR) image, as taught by Hsieh et al., in the method of Davidson et al. and Hsieh et al., for the purpose of diagnosing and treating patients (Hsieh et al., par 48).
Referring to Claim 20 as applied to Claim 17 above, Davidson et al. as modified disclose the media, wherein the instructions cause the computer to, when the image .
 	 		 		Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to Medical Image Analysis:
U.S. Pat. Application Pub. No. 2005/0113960 to Karau et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Suhail Khan/

Primary Examiner, Art Unit 2642